          Case 2:19-cv-05029-AB Document 77 Filed 08/19/21 Page 1 of 3




                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF PENNSYLVANIA



                                                   :
 PATRICIA MCNULTY                                  :   CIVIL ACTION NO. 2:19-cv-05029-AB
                Plaintiff,                         :
 -vs-                                              :
                                                   :
 THE MIDDLE EAST FORUM,                            :   PLAINTIFF’S MOTION IN OPPOSITION
 DANIEL PIPES (individually),                      :   TO DEFENDANT, GREG ROMAN’S
 GREGG ROMAN (individually), and                   :   MOTION TO HAVE REQUESTS FOR
 MATTHEW BENNETT (individually)                    :   ADMISSIONS DEEMED ADMITTED
                                                   :
                        Defendants.                :

           PLAINTIFF’S MOTION UNDER FEDERAL RULE 36(b) FOR
         LEAVE TO WITHDRAW ADMISSIONS DEEMED ADMITTED SO
       THAT PLAINTIFF’S CASE CAN FAIRLY BE DECIDED ON ITS MERITS


       Plaintiff, Patricia McNulty (“Plaintiff”) hereby moves the Court under Federal Rules of

Civil Procedure 36(b) for leave to withdraw any admissions deemed admitted connected with

Defendant, Greg Roman’s Requests for Admissions. To the extent the Court finds Defendant,

Greg Roman’s Request for Admissions are to be deemed admitted, Plaintiff has revoked consent

by responding to Defendant, Greg Roman’s Request for Admissions in less than one (1) day of

first reviewing the same. Plaintiff, Patricia McNulty revoked consent and responded to

Defendant, Greg Roman’s Request for Admissions. Moreover, deeming Defendant, Greg

Roman’s Requests for Admissions, admitted, belies Plaintiff’s civil action complaint, Plaintiff’s

written Responses to Defendants Interrogatories, and all testimony offered by Plaintiff, Patricia

McNulty during multiple depositions and the trial of Marnie O’Brien.      Defendant, Greg

Roman’s motion to have his Request for Admissions deemed admitted is a last ditch effort to

avoid a trial on the merits through a legal technicality that would subvert the Federal Rules of

Civil Procedure and decades of well established caselaw confirming that cases
          Case 2:19-cv-05029-AB Document 77 Filed 08/19/21 Page 2 of 3




should fairly be decided on their merits. For these reasons Plaintiff requests the Court grant her

Motion under Federal Rule 36(b) so that Plaintiff’s case can fairly be decided on its merits.


                                              DEREK SMITH LAW GROUP, PLLC


                                          BY:__/s/_Seth D. Carson___________________
                                              SETH D. CARSON
                                              1835 Market Street
                                              Suite 2950
                                              Philadelphia, PA 19103
                                              Phone: 215.391.4790
                                              Facsimile: 215.893.5288
                                              seth@dereksmithlaw.com

DATED: August 18, 2021
         Case 2:19-cv-05029-AB Document 77 Filed 08/19/21 Page 3 of 3




                              CERTIFICATE OF SERVICE


      I hereby certify that on this date that I caused a true and correct copy of Plaintiff’s

Motion and Memorandum of Law and Fact to be served via ECF:

                                Jon Cavalier
                                Cozen O'Connor
                                1650 Market Street, Suite 2800
                                Philadelphia, PA 19103
                                P: 215-665-2000
                                F: 215-665-2013
                                dwalton@cozen.com
                                lbenson@cozen.com
                                Counsel for Defendants,
                                The Middle East Forum, Daniel Pipes,
                                and Matthew Bennett

                                Sidney L. Gold
                                Sidney L. Gold & Associates P.C.
                                1835 Market Street, Suite 515
                                Philadelphia, PA 19103
                                Tel: (215) 569-1999
                                Fax: (215) 569-3870
                                sgold@discrimlaw
                                Counsel for Defendant, Greg Roman



                                          DEREK SMITH LAW GROUP, PLLC


                                          BY:__/s/_Seth D. Carson_____________
                                                SETH D. CARSON
                                                1835 Market Street
                                                Suite 2950
                                                Philadelphia, PA 19103
                                                Phone: 215.391.4790
                                                Email: Seth@DerekSmithLaw.com


DATED: August 18, 2021
